Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00243-CV
                                    ____________

                              JILES DANIELS, Appellant

                                           V.

 EMPTY EYE, INC., EMPTY EYE & ASSOCIATES, L.P. & JUDITH DANIELS,
                            Appellees


                         On Appeal from the 80th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2008-02141


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed January 20, 2012. On April 5, 2012,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Boyce, and McCally.